Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 26, 2022 has been entered, wherein claims 1, 2, 14, 16-18, 21, and 22 were amended. 
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tani (US 2005/0166355, hereinafter “Tani”), in view of Kawagoe, et al (US 2007/0032904, hereinafter “Kawagoe”), both of record.
	
Regarding claim 1, Tani discloses an autonomous vacuum cleaner (Figures 1A-B, provided below), comprising:
an autonomously moveable housing 2 (Figs 1A-B) having a front (left), a rear (right, Figs 1A-B), a first side, and a second side (upper and lower sides, Fig 1A);
a vacuum collection system (dust suction motor 35, [0038]) carried by the autonomously moveable housing;
a plurality of distance sensors 12a-c (Figs 1A-B and 2, [0025], [0030]) carried by the autonomously moveable housing; 
a brushroll 7 (Figs 1A-B and 2, [0027]) and a brush chamber in which the brushroll is mounted (brush chamber as indicated in the annotated Fig 1B, below); 
wherein the plurality of distance sensors 12a-c are staggered relative to the front of the autonomously moveable housing above the brush chamber (Figs 1A and 1B, annotated). 
                
    PNG
    media_image1.png
    372
    463
    media_image1.png
    Greyscale


              
    PNG
    media_image2.png
    275
    450
    media_image2.png
    Greyscale

      
    PNG
    media_image3.png
    318
    450
    media_image3.png
    Greyscale

However, Tani does note explicitly disclose a sensor cover directly connected to the autonomously moveable housing and having a forward wall and a rear wall, the sensor cover covering the plurality of distance sensors; wherein each distance sensor of the plurality of distance sensors confronts a respective portion of the rear wall, and wherein the sensor cover is set back relative to the front of the autonomously moveable housing to expose at least a portion of the brush chamber.
Kawagoe is also concerned with an autonomous vacuum cleaner that also has plurality of staggered distance sensors 4a-c (Figs 1 and 3, below, abstract, [0129-30]) and teaches providing a sensor protection cover 112 that conforms to the plurality of sensors, the cover having a forward wall and a rear wall (recessed portion 113 of cover 112 defines a front and rear wall, [0135], Figs 1 and 3), the sensor cover covering the plurality of distance sensors (Fig 3) and wherein each distance sensor of the plurality of distance sensors confronts a respective portion of the rear wall (Fig 3).
    
    PNG
    media_image4.png
    492
    601
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    520
    491
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective date of claimed invention to have modified the vacuum robot of Tani by providing a conforming sensor cover, as taught by Kawagoe, to protect sensors 12a-c, shielding them from unintentional contact or debris.  A skilled artisan would understand that such a cover over sensors 12a-c would define a cover that was set back relative to the front of the autonomously moveable housing, exposing at least a portion of the brush chamber (exposing the front, or left, portion of the brush chamber, Fig 1B, annotated).  

Regarding claim 2, Tani, as modified, discloses the limitations of claim 1, as described above, and further discloses a brushroll window at the front of the autonomously moveable housing through which the brushroll may be viewed (window defined by central space between brushes 6, through which brushroll 7 is viewed, Fig 2, below), wherein the sensor cover and the plurality of distance sensors are positioned above the brush chamber and the brushroll window.
                   
    PNG
    media_image6.png
    308
    474
    media_image6.png
    Greyscale


Regarding claim 3, Tani, as modified, discloses the limitations of claim 1, as described above, but does not explicitly disclose wherein the plurality of distance sensors have overlapping fields of view.  However, Kawagoe also teaches three forward-facing distance sensors (Kawagoe, Figs 1, 3, and 5; one straight ahead, two aimed off-center, similar to Tani), as described above, and Kawagoe further teaches that these three sensors define an overlapping field of view.  It would have been obvious to one of ordinary skill in the art before the effective date of claimed invention to have modified the vacuum robot of Tani, as modified, by substituting the over-lapping fields arrangement of the two outer sensors, as taught by Kawagoe, as a simple substitution of a known structure to produce the known and predictable result of an angled field of view, as achieved by one sensor facing straight ahead and two sensors aimed off-center.  

Regarding claims 4-5, Tani, as modified, discloses the limitations of claim 3, as described above, and further discloses wherein the overlapping fields of view are densest at the front of the autonomously moveable housing (Figs 1 and 5, Kawagoe), and wherein at least one of the plurality of distance sensors is angled to sense forward and side obstacles (Ibid.).

Regarding claims 11-12, Tani, as modified, discloses the limitations of claim 1, as described above, and further discloses wherein at least one of the plurality of distance sensors is angled to sense forward and side obstacles (Fig 1A, above, in directions G1-G3, [0030]), and wherein the plurality of distance sensors provide a total field of view that extends across an entire front of the autonomous moveable housing (understanding that a field of view across the entire front would be defined at a sufficient distance ahead, Fig 1A).  

Regarding claim 13, Tani, as modified, discloses the limitations of claim 1, as described above, but does not explicitly disclose wherein the sensor cover comprises an undulating, approximately vertical wall and the plurality of distance sensors are staggered therein.  However, one of ordinary skill would understand that the described conforming sensor cover, as modified above, would define an undulating cover.  Additionally, a skilled artisan would find it obvious to configure portions of the sensor cover as approximately vertical, to correspond to the front of sensors 12a-c that are approximately vertical (Fig 1A), which are staggered relative to the front of the device.  

Regarding claims 14, Tani, as modified, discloses the limitations of claim 13, as described above, and further discloses wherein at least one of the plurality of distance sensors is closer to the first side of the autonomously moveable housing than a center of the front of the autonomously moveable housing and at least one other of the plurality of distance sensors is closer to the second side of the autonomously moveable housing than the center of the front of the autonomously moveable housing (Fig 1A).

Regarding claims 15-18, Tani, as modified, discloses the limitations of claim 1, as described above, and further discloses 
wherein at least one of the plurality of distance sensors 12a-c is oriented at a different angle than at least one other of the plurality of distance sensors (Fig 1A, above),  
wherein at least one of the plurality of distance sensors is closer to the first side of the autonomously moveable housing than a center of the front of the autonomously moveable housing and at least one other of the plurality of distance sensors is closer to the second side of the autonomously moveable housing than the center of the front of the autonomously moveable housing (Fig 1A), 
wherein the at least one of the plurality of distance sensors closer to the first side of the autonomously moveable housing has an overlapping field of view with the at least one other of the plurality of distance sensors closer to the second side of the autonomously moveable housing (as modified by Kawagoe, as described in the rejection of claim 3, above), and 
wherein the plurality of distance sensors includes at least one leading sensor 12b and at least one trailing sensor 12a, wherein the at least one trailing sensor is disposed farther from the front of the autonomously moveable housing than the at least one leading sensor (Fig 1A).


Regarding claims 21-22, Tani, as modified by Kawagoe, discloses the recited limitations as described in the rejections of claims 1-5 and 11-18 above, with Examiner interpreting first and second sides as first and second lateral halves of the device.  If the intended meaning was that the cover extended from one outermost lateral side surface to the other outermost lateral side surface, such a relationship was not recited.   
Claims 6-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tani, as modified by Kawagoe, as applied to claim 1 above, and further in view of Wallach et al (US 20020174506), of record.
	
Regarding claims 6-7, Tani, as modified, discloses the limitations of claim 1, as described above, but does not teach a sensor cover opening associated with each of the plurality of distance sensors, and a set of lens inserts. However, Wallach et al teach a set of lens inserts disposed over sensor cover openings (Fig 2 of Wallach, sensor lenses 214, 216 are provided for sensors at sensor openings in cover) and wherein an individual lens insert of the set of lens inserts covers each of the plurality of distance sensors. It would have been obvious to one of ordinary skill in the art before the effective date of claimed invention to have modified robot of Tani, as modified, by providing sensor lenses in sensor cover openings to cover sensors, as taught by Wallach et al for increasing wide angle of view of sensor as well as protecting sensors from being damaged and build up dust, while allowing the lens inserts (covering the sensors) to be changed as they become worn by use and contact.  

Regarding claim 8, Tani, as modified, discloses the limitations of claim 7, as described above, and further discloses wherein the sensor cover comprises an undulating, approximately vertical wall (as described above in the rejecting of claim 13) and the set of lens inserts are staggered therein (staggered to correspond to the sensors).

Regarding claim 10, Tani, as modified, discloses the limitations of claim 7, as described above, and further discloses wherein the autonomously moveable housing has a D-shape when viewed from above (Fig 1A, above), with the rear of the autonomously moveable housing being defined by a rounded rear edge (Fig 1A, above).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tani. As modified by Kawagoe and Wallach, as applied to claim 7 above, and further in view of Jeong et al (US 2013/0331990), of record.

Regarding claim 9, Tani, as modified, discloses the limitations of claim 7, as described above, but does not teach the set of lens inserts comprises a transparent material or a translucent material configured to filter out daylight. However, Jeong et al teach the set of lens inserts comprises a transparent material (paragraph [00280, a wide-angle lens formed of a transparent material). It would have been obvious to one of ordinary skill in the art before the effective date of claimed invention to have made lens of robot of Tani, as modified, of transparent material for allowing signal or light source of sensors to pass therethrough.



Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the references as applied in the prior rejection of record.  A new reference, Tani, has been applied to address the amended claims.  Regarding the priority of claims 5 and 10, Examiner respectfully indicates they would receive the benefit date of the claims from which they depend.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D KELLER/Primary Examiner, Art Unit 3723